Citation Nr: 0818939	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted. 

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as due 
to Agent Orange exposure. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1971.  He served the Republic of Vietnam (RVN) from 
October 30, 1970 to October 2, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO determined that new and 
material evidence had not been received to reopen claim for 
service connection for PTSD.  By that same rating action, the 
RO denied service connection for peripheral neuropathy of the 
lower and upper extremities.  The veteran timely appealed the 
July 2005 rating action to the Board. 

On VA Form 21-4138, Statement In Support of Claim, dated in 
November 2006, the veteran's representative, indicated that 
after an "extended discussion with the veteran," that the 
appellant desired to withdraw his request for a local RO 
hearing.  Thus, the veteran's hearing request is deemed 
withdrawn.  See, 38 C.F.R. § 20.703 (2007).

The issue of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as due 
to Agent Orange exposure is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a February 1998 rating action, the RO denied service 
connection for PTSD.  The veteran did not file a timely 
substantive appeal to said rating action. 

2.  In December 2004, the RO received the veteran's petition 
to reopen his previously denied claim for service connection 
for PTSD; the evidence added to the record since the February 
1998 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, namely a confirmed in-service stressor of the 
appellant's unit having received mortar fire in the RVN.

3.  Currently diagnosed PSTSD is reasonably attributable to a 
verified stressor the veteran experienced during active 
military service in RVN. 


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, wherein the RO denied 
service connection for PTSD, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence added to the record since the February 1998 
rating action is new and material and the claim of 
entitlement to service connection for PTSD is reopened.   
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2007). 

3.  Resolving all reasonable doubt the veteran's favor, the 
criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110, 1154(b), 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding 
that the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his new and 
material claim.

II.  Analysis

New and Material Evidence Review

On VA Form 21-4138, Statement in Support of Claim, received 
by the RO in February 1996, the veteran claimed entitlement 
to service connection for PTSD. 

By way of a February 1998 rating action, the RO denied 
service connection for PTSD.  In reaching this determination, 
the RO determined that there was no evidence that the 
veteran's currently diagnosed PTSD was based on a verified 
stressful event that occurred during his active service in 
the RVN.  The veteran was informed of the RO's decision later 
that month.  As the veteran did not file a timely substantive 
appeal, the RO's February 1998 rating action became final.  
38 C.F.R. §§  20.302, 20.1103.

In a statement, received by the RO in August 2004, the 
veteran sought to reopen his claim for entitlement to service 
connection for PTSD. 

The veteran can reopen his previously denied claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the February 1998 rating decision was the 
last final denial of the veteran's claim for service 
connection for PTSD.  Thus, the evidence to be reviewed for 
purposes of determining whether new and material evidence 
sufficient to reopen the aforementioned service connection 
claim has been received is the evidence that was associated 
with the record since February 1998.

Since the issuance of the final February 1998 rating action, 
evidence added to the record includes, but is not limited to, 
a June 1998 report, prepared by United States Armed Service 
Center for Research and Unit Records (USASCRUR), which 
provided information that supports verification of the 
veteran's claimed stressors: (1) that his unit took incoming 
mortar fire that hit near his hootch when he was sleeping at 
5:00 AM.: and that his unit had received enemy mortar fire 
while traveling in a convoy to Danang in the RVN (see, 
February 1996 statement).  In the June 1998 report, prepared 
by USASCRUR, reflecting that Operational Reports-Lesson 
Learned (OR-LLs) of the United States Army Headquarters Area 
Command, the higher headquarters of the veteran's assigned 
unit in RVN, for the period from November 1, 1970 to April 
30, 1971, and May 1, 1971 to October 31, 1971, it is 
documented that that two United States Batchelor Officers 
Quarters ( "BOQ's") were damaged by explosive charges and 
grenades were thrown at two United States facilities that 
resulted in minor damage to one building and minor wounds to 
a Vietnamese guard, respectively.  Thus, USASCRUR's report is 
not only "new," but also material, as it relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
a confirmed in-service stressor during the veteran's military 
service in the RVN.  In view of the forgoing, as the newly 
received evidence is new and material, the claim for 
entitlement to service connection for PTSD is reopened. 

De Novo Review 

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered on a de novo basis. 

Service connection for PTSD requires the following: (1) 
Medical evidence of a diagnosis of PTSD, which is presumed to 
include both the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link, or 
nexus, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§ 3.304 (f), 4.125; Cohen v. 
Brown, 
10 Vet. App. 128, 138 (1997).

Post-service VA treatment records reflect that the veteran 
has been diagnosed as having chronic PTSD, due to past combat 
experiences.  (see, VA hospitalization report, dated from 
January to March 1996, containing an Axis I discharge 
diagnosis of chronic PTSD due to "psycho-social stressors 4, 
due to past combat experience." (i.e., the veteran gave a 
history of having been involved in combat in the RVN while 
assigned to a "pace unit attached to 101st at Camp ECO" 
near Saigon Ben Hua, at Danang Air Base)).  

With regard to the question of verification of the veteran's 
alleged stressors, his personnel records revealed that he 
served in Vietnam from October 30, 1970 to October 2, 1971, 
and was assigned to "USA ElM RVNR PACEX A7AFES." His 
principal duty assignment there was as storage specialist and 
store manager.  (See, service personnel records, received by 
the RO in September 1996).  As noted above, a June 1998 
report, prepared USASCRUR indicated that OR-LLs of the United 
States Army Headquarters Area Command, the higher 
headquarters of the veteran's assigned unit in RVN, for the 
period from November 1, 1970 to April 30, 1971, and May 1, 
1971 to October 31, 1971, showed that two United States 
"BOQ's" were damaged by explosive charges and grenades that 
were thrown at two United States facilities resulting in 
minor damage to one building and minor wounds to a Vietnamese 
guard, respectively.  USASCRUR was unable to confirm, as 
alleged by the veteran, that he had sustained an injury to 
his left ankle. 

Various communications from the veteran regarding the 
etiology of his PTSD are not as specific as one might like.  
Notwithstanding this fact, the veteran has maintained that 
his unit was hit by enemy mortar fire and that one mortar 
landed near the hootch he was sleeping in.  The June 1998 
USASCRUR report verifies that two buildings were damaged by 
explosive charges and grenades thrown into the veteran's unit 
during the time he was stationed in Vietnam.  

Affording the veteran the benefit of the doubt, the Board 
finds the information provided by the veteran, and the report 
from USASCRUR are reasonably sufficient to verify his 
reported inservice stressor event.  His unit was stationed in 
an area of the country where exposure to hostile fire was a 
common occurrence.  There is sufficient information to verify 
that the veteran had a stressful event during service.   See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); 38 C.F.R. § 
3.102.

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran who had a 
known combat military occupational specialty and was 
stationed with a unit that was present while enemy attacks 
occurred was strongly suggestive that the veteran himself was 
in fact exposed to such attacks.  As noted in Suozzi v. 
Brown, 10 Vet. App. 307 (1997), a stressor need not be 
corroborated in every detail.  There is no requirement in 
case law that there needs to be a high level of exposure to 
combat.  Corroboration of the veteran's personal 
participation in such events is not necessary.  Pentecost at 
128.

In this case, although, as noted above, more specific 
information concerning the veteran's stressful experiences 
would have been desirable, the Board finds that there is 
adequate evidence of record to make a decision at this time.  
The Board essentially accepts the veteran's basic assertion 
that he was exposed to enemy attack while serving in Vietnam.  
The veteran has a valid diagnosis of PTSD and his PTSD has 
been reported to be related to his service in Vietnam.  
Clearly, the evidence of record is at least in relative 
equipoise.  

Under the circumstances, the veteran prevails as to his claim 
for service connection for PTSD with application of the 
benefit of the doubt in his favor.


ORDER

New and material evidence having been received, the claim to 
reopen is granted.

Service connection for PTSD is granted.  


REMAND

The veteran contends that he currently has peripheral 
neuropathy of the upper and lower extremities that is the 
result of exposure to Agent Orange during service in the RVN.  
The veteran's Form DD-214 shows that he had active service in 
the Republic of Vietnam during the applicable time period.  
His exposure to Agent Orange is therefore presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  

The record clearly documents that the veteran has been 
diagnosed as having bilateral peripheral neuropathy of the 
upper and lower extremities.  (See, May 2005 VA examination 
report).  

The final consideration is whether the currently diagnosed 
peripheral neuropathy of the upper and lower extremities is 
related to the veteran's presumed in-service Agent Orange 
exposure during active service in the Republic of Vietnam.

VA has concluded, based on studies by the National Academy of 
Sciences, that there is no positive association between 
herbicide exposure and chronic peripheral neuropathy.  68 
Fed. Reg. 27,630 (May 20, 2003).

VA's finding, however, did not overrule Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (The availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange, however, does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).  

A May 2005 VA examiner concluded, after recording the 
veteran's in-service Agent Orange exposure and previous 
alcohol abuse, that the etiology of the appellant's 
peripheral neuropathy of the upper and lower extremities was 
"unclear."  (See, May 2005 VA examination report).  In 
formulating the foregoing conclusion, the VA examiner also 
noted that the veteran did not have a history of diabetes 
mellitus.   There is no other opinion, private or VA, that 
addresses the etiology of the veteran's currently diagnosed 
peripheral neuropathy of the upper and lower extremities. 

In view of the veteran's presumed exposure to Agent Orange 
during his RVN service, current diagnosis of peripheral 
neuropathy of the upper and lower extremities and an unclear 
or equivocal May 2005 VA opinion, the Board finds that 
additional development is necessary prior to adjudication of 
this matter.  Specifically, the veteran should be afforded a 
VA examination to identify the likely etiology of any 
currently diagnosed peripheral neuropathy of the upper and 
lower extremities. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).


Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and likely etiology of any 
peripheral neuropathy of the upper and 
lower extremities.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should indicate that he/she has 
reviewed the claims folder.  The examiner 
is requested to render an opinion 
resolving the following question: 

Is it at least as likely as not (50 
percent probability or greater) that 
any current peripheral neuropathy of 
the upper and lower extremities is 
related to the veteran's period of 
service, including his presumed 
exposure to Agent Orange during 
service in the RVN, as opposed to 
some other cause such as alcohol 
abuse or diabetes mellitus? 

Complete and detailed rationale is 
requested for any opinion that is 
rendered.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.
    
The purpose of this remand is to assist the veteran with the 
development of his claim for service connection for 
peripheral neuropathy of the upper and lower extremities.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim for service connection for peripheral neuropathy of the 
upper and lower extremities.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


